(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Por cuanto, la apelación en este caso se interpuso el 18 de enero de 1930 y se fueron solictando prórrogas para pre-sentar los autos en este tribunal basta dejarse fenecer la última el 28 de diciembre último sin que los autos se archivaran;
Por cuanto, basándose en ello la parte apelada solicitó el 29 de diciembre de 1930, la desestimación del recurso; y
*1019Bob cdaNTo, si bien a la fecba de la vista de la moción— 19 de enero de 1931: — ya había sido archivada la transcrip-ción, ello no constituye por sí solo una perfecta defensa, ni es base para que el tribunal ejercite su discreción en pro del apelante porque de la propia transcripción aparece que el taquígrafo la expidió el 8 de julio de 1930 y el juez la aprobó el 25 de octubre del propio año, quedando sólo pen-diente el legajo de la sentencia que contiene diez y nueve páginas en maquinilla y que debió tenerse preparado o pudo y debió prepararse en uno o dos días después del 25 de octubre, en vez de solicitarse prórrogas innecesarias, tanto más cuanto que la parte apelada había demostrado su interés en que el recurso se tramitara con la rapidez debida, al solicitar su desestimación desde marzo 3 de 1930. 40 D.P.R. 789,
Por tanto, de acuerdo con la ley, las reglas de esta corte, la jurisprudencia y las circunstancias del caso, se desestima el recurso por falta de la debida diligencia por parte del apelante en la tramitación del mismo.